[Cite as McLaughlin v. Kiley, 2014-Ohio-3539.]


STATE OF OHIO                    )                   IN THE COURT OF APPEALS
                                 )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF LORAIN                 )

RONALD L. MCLAUGHLIN,                                C.A. No.      14CA010540
ADMINISTRATOR

        Appellee
                                                     APPEAL FROM JUDGMENT
        v.                                           ENTERED IN THE
                                                     COURT OF COMMON PLEAS
THOMAS KILEY AND KATHLEEN                            COUNTY OF LORAIN, OHIO
KILEY-FEDERER                                        CASE No.   10CJ042352

        Appellants

                                DECISION AND JOURNAL ENTRY

Dated: August 18, 2014



        WHITMORE, Judge.

        {¶1}    Appellants, Thomas Kiley and Kathleen Kiley-Federer, appeal from the judgment

of the Lorain County Court of Common Pleas, modifying an entry of satisfaction and release of

judgment. This Court affirms.

                                                 I

        {¶2}    On January 5, 2010, Ronald McLaughlin, the administrator of the estate of

Thomas J. Kiley, filed a certificate of judgment from the Cuyahoga County Probate Court in

Lorain County Court of Common Pleas. The judgment was against Geraldine Demko in the

amount of $26,000, Kathleen Kiley-Federer in the amount of $20,345.43, and Thomas Kiley in

the amount of $14,526.80. In August 2011, the estate filed a satisfaction and release of judgment

which said, “Judgment Lien Number 10 CJ 042352 filed on January 5, 2010 in Lorain County

Common Pleas Court is satisfied.”
                                                 2


       {¶3}      In September 2013, the estate filed a motion to correct the previously filed

satisfaction and release. In McLaughlin’s affidavit attached to the estate’s motion, he attested

that only Geraldine Demko had satisfied her judgment and only the lien against her should have

been released.     McLaughlin averred that the judgment against Kathleen Kiley-Federer and

Thomas Federer1 had not been satisfied and the liens against them should remain in effect.

Thomas Kiley filed a memorandum in opposition, asserting that Demko, the mother of Kiley and

Kiley-Federer, had settled the judgments against all of them. The court granted the estate’s

motion and corrected the prior entry “to reflect that the judgment is satisfied as to Defendant

Geraldine Demko only. The judgment remains unsatisfied as to Defendants Kathleen Kiley-

Federer and Thomas Federer.”2 Kathleen Kiley-Federer and Thomas Kiley, (collectively, “the

Appellants”), now appeal and raise one assignment of error for our review.

                                                 II

                                       Assignment of Error

       THE TRIAL COURT ABUSED ITS DISCRETION WHEN IT GRANTED
       APPELLEE’S MOTION TO VACATE THE JOURNALIZED SATISFACTION
       AND RELEASE OF JUDGMENT AS IT PERTAINS TO APPELLANTS.

       {¶4}      In their sole assignment of error, the Appellants argue that the court erred in

granting the estate’s motion to correct the satisfaction of judgment filed in August 2011.

Specifically, the Appellants argue that the estate must meet the Civ.R. 60(B) requirements to

amend the satisfaction entry. We disagree.



1
 The judgment from Cuyahoga County Probate Court is against a Thomas Kiley, not a Thomas
Federer. The motion to correct the release and satisfaction entry, and the affidavit attached to the
motion, refer to a Thomas Federer.
2
 The court appears to have followed the estate’s lead and used the incorrect name of Thomas
Federer instead of Thomas Kiley.
                                                   3


        {¶5}   Civ.R. 60(B) allows a court to relieve a party from “a final judgment, order, or

proceeding” under certain circumstances. (Emphasis added.) Civ.R. 60(B). A “final judgment”

is defined as “[a] court’s last action that settles the rights of the parties and disposes of all issues

in controversy, except for the award of costs (and, sometimes, attorney’s fees) and enforcement

of the judgment.” Black’s Law Dictionary 859 (8th Ed.2004). “The entry of satisfaction is only

in the nature of a receipt. It may be explained, qualified, or even contradicted by parol evidence,

at least where the entry is by act of the parties, rather than by order of the court.” Kipp v.

Bowman, 20 Ohio Law Abs. 698, 702 (2d Dist.1935). See also Colvin v. Abbey’s Restaurant,

Inc., 131 Ohio App.3d 439, 442-443 (9th Dist.1999) (A notice of partial satisfaction of judgment

which was not signed, approved, or otherwise adopted by the trial court is not a final judgment,

order, or proceeding within the meaning of Civ.R. 60(B).). But see In re Dabbelt, 3d Dist.

Mercer No. 10-84-6, 1986 WL 5360. *3 (May 1, 1986) (Where a final order is predicated upon

an entry of satisfaction, that satisfaction entry is a final judgment of the court and Civ.R. 60(B)

applies.).

        {¶6}   In January 2010, the estate filed a judgment lien against Geraldine Demko and the

Appellants. In August 2011, the estate filed a satisfaction and release of judgment. The entry,

signed only by the estate’s attorney, states that the judgment lien filed in January 2010 has been

satisfied. This satisfaction entry is not a final judgment, order, or proceeding of the court.

Instead, the entry of satisfaction is “in the nature of a receipt,” which may be corrected if shown

to be erroneous. Kipp at 702.

        {¶7}   In September 2013, the estate filed a “Motion To Correct The Judgment Lien

Satisfaction” and attached an affidavit of McLaughlin, the administrator of the estate. In his

affidavit, McLaughlin averred that the satisfaction entry previously filed was incorrect and that
                                                 4


the judgment against the Appellants remained unsatisfied. Based on this information, the court

was permitted to allow the estate to correct its previous filing. See id. Kiley argued in his

memorandum in opposition that the judgment against the Appellants had been satisfied pursuant

to a settlement agreement. Assuming arguendo that this is true, Kiley’s remedy would be a

motion to enforce the settlement agreement. See Colvin at 443.

       {¶8}    The satisfaction and release entry filed by the estate was not an order of the court,

and therefore, Civ.R. 60(B) is not applicable. The court did not err in allowing the estate to

correct its previous filing, despite the estate not meeting the requirements of Civ.R. 60(B). The

Appellants’ sole assignment of error is overruled.

                                                III

       {¶9}    The Appellants’ sole assignment of error is overruled. The judgment of the

Lorain County Court of Common Pleas is affirmed.

                                                                               Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Lorain, State of Ohio, to carry this judgment into execution. A certified copy of

this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.
                                          5


      Costs taxed to Appellants.




                                              BETH WHITMORE
                                              FOR THE COURT



HENSAL, P. J.
MOORE, J.
CONCUR.


APPEARANCES:

JAMES D. INGALLS, Attorney at Law, for Appellants.

RONALD L. MCLAUGHLIN, pro se, Appellee.